Exhibit 10.1

 

INTRADO INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

Amended and Restated Effective January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 INTRODUCTION

1

 

 

 

1.1

Purpose of Plan

1

1.2

Status of Plan

1

1.3

Code Section 409A Transition Rules

1

 

 

 

ARTICLE 2 DEFINITIONS

2

 

 

 

2.1

Account

2

2.2

Administrator

2

2.3

Change in Control

2

2.4

Code

2

2.5

Committee

2

2.6

Compensation

2

2.7

Director

2

2.8

Disability

2

2.9

Discretionary Incentive Contribution

2

2.10

Effective Date

2

2.11

Election Form

3

2.12

Elective Deferral

3

2.13

Eligible Employee

3

2.14

Employer

3

2.15

ERISA

3

2.16

Key Employee

3

2.17

Normal Retirement Age

3

2.18

Participant

3

2.19

Plan

3

2.20

Plan Year

3

2.21

Separation from Service

3

2.22

Trust

3

2.23

Trustee

4

2.24

Unforeseeable Emergency

4

 

 

 

ARTICLE 3 PARTICIPATION

5

 

 

 

3.1

Commencement of Participation

5

3.2

Continued Participation

5

 

 

 

ARTICLE 4 ELECTIVE DEFERRALS AND DISCRETIONARY CONTRIBUTIONS

6

 

 

 

4.1

Elective Deferrals

6

4.3

Discretionary Incentive Contributions

6

4.4

Deferral Elections

7

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 ACCOUNTS

9

 

 

 

5.1

Accounts

9

5.2

Status of Accounts

9

5.3

Deemed Investment of Amounts Deferred

9

5.4

Earnings and Losses

10

5.5

Vesting

10

 

 

 

ARTICLE 6 RABBI TRUST

11

 

 

 

6.1

Establishment of Rabbi Trust

11

6.2

Funding the Trust

11

6.3

Claims of Creditors

11

 

 

 

ARTICLE 7 DISTRIBUTIONS

12

 

 

 

7.1

Permissible Payments

12

7.2

Election as to Time and Form of Payment

12

7.3

Distributions to Key Employees

12

7.4

Default Elections

12

7.5

Beneficiary

13

7.6

Unforeseeable Emergency

13

7.7

Taxes

13

7.8

Failure of Qualification

13

7.9

Section 162(m) Deferrals

13

 

 

 

ARTICLE 8 PLAN ADMINISTRATOR

14

 

 

 

8.1

Plan Administration

14

8.2

Books and Records

14

8.3

Reliance on Tables, Etc.

14

8.4

Expenses

14

8.5

Appeals Committee

15

8.6

Indemnification

15

 

 

 

ARTICLE 9 CLAIM REVIEW PROCEDURES

16

 

 

 

9.1

Initial Claims

16

9.2

Claim Denials

16

9.3

Appeals

16

9.4

Determination of Time Periods

16

9.5

Voluntary Arbitration

17

 

 

 

ARTICLE 10 GENERAL PROVISIONS

18

 

 

 

10.1

Prohibition Against Funding

18

10.2

Limitation of Rights

18

10.3

Inalienability of Benefits

18

 

ii

--------------------------------------------------------------------------------


 

10.4

Distributions Due Minor or Incompetent Persons

18

10.5

Headings

18

10.6

Governing Law

18

 

 

 

ARTICLE 11 AMENDMENT AND TERMINATION

19

 

 

 

11.1

Amendment of Plan

19

11.2

Termination of Plan

19

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 1

INTRODUCTION

 


1.1                                 PURPOSE OF PLAN.  INTRADO INC., A DELAWARE
CORPORATION, HEREBY AMENDS, RESTATES IN ITS ENTIRETY, AND RE-NAMES THE INTRADO
INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (FORMERLY THE SCC COMMUNICATIONS
CORP. DEFERRED COMPENSATION PLAN) (THE “PLAN”), EFFECTIVE AS OF JANUARY 1, 2005,
UNLESS OTHERWISE PROVIDED HEREIN, TO PERMIT ELIGIBLE EMPLOYEES AND DIRECTORS TO
DEFER RECEIPT OF CERTAIN COMPENSATION PURSUANT TO THE TERMS AND PROVISIONS SET
FORTH BELOW.

 


1.2                                 STATUS OF PLAN.  THIS PLAN IS INTENDED TO BE
AN UNFUNDED, NONQUALIFIED DEFERRED COMPENSATION ARRANGEMENT FOR THE PURPOSE OF
PROVIDING DEFERRED COMPENSATION TO “A SELECT GROUP OF MANAGEMENT OR
HIGHLY-COMPENSATED EMPLOYEES” WITHIN THE MEANING OF SECTIONS 201(2), 301(A)(3),
AND 401(A)(1) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED. THIS RESTATEMENT IS INTENDED TO COMPLY WITH CODE SECTION 409A AND THE
REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER, AND IS NOT INTENDED TO
CONSTITUTE A MATERIAL MODIFICATION TO THE SUBSTANTIVE TERMS OF THE PLAN AS IN
EFFECT HERETOFORE. NOTWITHSTANDING ANY OTHER PROVISION HEREIN, THIS PLAN SHALL
BE INTERPRETED, OPERATED AND ADMINISTERED IN A MANNER CONSISTENT WITH THESE
INTENTIONS.

 


1.3                                 CODE SECTION 409A TRANSITION RULES.  THE
COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY OFFER TO ANY PARTICIPANT THE
OPTION TO (I) TERMINATE PARTICIPATION IN THE PLAN AND TO RECEIVE IN 2005 A
COMPLETE PAYOUT OF HIS OR HER VESTED ACCOUNT, IF ANY, (II) PERMIT IN 2005 NEW
ELECTIONS AS TO TIME AND FORM OF PAYMENT FOR DEFERRALS OF COMPENSATION THAT
WOULD NOT OTHERWISE BE PAYABLE UNDER THE PLAN IN 2005, PROVIDED THE ELECTIONS
ARE CONSISTENT WITH THE REQUIREMENTS OF CODE SECTION 409A, OR (III) PERMIT IN
2006 NEW ELECTIONS AS TO TIME AND FORM OF PAYMENT FOR DEFERRALS OF COMPENSATION
THAT WOULD NOT OTHERWISE BE PAYABLE UNDER THE PLAN IN 2006, PROVIDED THE
ELECTIONS ARE CONSISTENT WITH THE REQUIREMENTS OF CODE SECTION 409A.  ANY
ELECTIONS MADE UNDER THIS SECTION SHALL BE ADMINISTERED BY THE COMMITTEE IN
ACCORDANCE WITH INTERNAL REVENUE SERVICE NOTICE 2005-1, PROPOSED TREASURY
REGULATIONS §1.409A-1 ET SEQ. AND ANY SUCCESSOR LEGISLATION OR GUIDANCE THAT
AMENDS, SUPPLEMENTS OR REPLACES SUCH GUIDANCE.

 

*  *  *  *  END OF ARTICLE 1  *  *  *  *

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2

DEFINITIONS


 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1                                 ACCOUNT MEANS, FOR EACH PARTICIPANT, THE
ACCOUNT ESTABLISHED FOR HIS OR HER BENEFIT UNDER SECTION 5.1.

 

2.2                                 ADMINISTRATOR MEANS THE EMPLOYER OR SUCH
OTHER PERSON OR COMMITTEE AS MAY BE APPOINTED FROM TIME TO TIME BY THE EMPLOYER
TO SUPERVISE THE ADMINISTRATION OF THE PLAN.

 

2.3                                 CHANGE IN CONTROL MEANS A CHANGE IN THE
OWNERSHIP OR EFFECTIVE CONTROL OF THE EMPLOYER, OR IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE EMPLOYER, AS DEFINED IN SECTION 409A OF
THE CODE AND THE REGULATIONS THEREUNDER, AND ANY SUCCESSOR LEGISLATION OR
GUIDANCE THAT AMENDS, SUPPLEMENTS, OR REPLACES SUCH SECTION OR SUBSECTION.

 

2.4                                 CODE MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.  REFERENCE TO ANY SECTION OR SUBSECTION OF
THE CODE INCLUDES REFERENCE TO ANY COMPARABLE OR SUCCEEDING PROVISIONS OF ANY
LEGISLATION THAT AMENDS, SUPPLEMENTS OR REPLACES SUCH SECTION OR SUBSECTION.

 

2.5                                 COMMITTEE MEANS THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF INTRADO, INC.

 

2.6                                 COMPENSATION MEANS THE PARTICIPANT’S WAGES,
SALARIES, FEES FOR PROFESSIONAL SERVICES RENDERED AND OTHER AMOUNTS RECEIVED
(WHETHER SUCH AMOUNTS ARE PAID IN CASH, EQUITY OR PROPERTY) FOR PERSONAL
SERVICES ACTUALLY RENDERED IN THE COURSE OF EMPLOYMENT WITH THE EMPLOYER OR
AFFILIATE TO THE EXTENT THAT THE AMOUNTS ARE INCLUDABLE IN GROSS INCOME,
INCLUDING BUT NOT LIMITED TO COMMISSIONS PAID TO SALESPERSONS, COMPENSATION FOR
SERVICES ON THE BASIS OF A PERCENTAGE OF PROFITS, COMMISSIONS ON INSURANCE
PREMIUMS, TIPS, BONUSES, FRINGE BENEFITS, REIMBURSEMENTS, AND EXPENSE
ALLOWANCES, BUT NOT INCLUDING THOSE ITEMS EXCLUDABLE FROM THE DEFINITION OF
COMPENSATION UNDER TREASURY REGULATIONS SECTION 1.415-2(D)(3).

 

2.7                                 DIRECTOR MEANS AN INDIVIDUAL WHO SERVES AS A
MEMBER OF THE BOARD OF DIRECTORS OF INTRADO, INC.

 

2.8                                 DISABILITY MEANS ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT THAT RENDERS A PARTICIPANT UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY AND WHICH CAN BE EXPECTED TO LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN 12 MONTHS AND/OR TO RESULT IN DEATH, AS DEFINED IN CODE
SECTION 409A AND DETERMINED UNDER ANY LONG TERM DISABILITY PLAN SPONSORED BY THE
EMPLOYER.

 

2.9                                 DISCRETIONARY INCENTIVE CONTRIBUTION MEANS A
DISCRETIONARY ADDITIONAL CONTRIBUTION MADE BY THE EMPLOYER AS DESCRIBED IN
SECTION 4.3.

 

2.10                           EFFECTIVE DATE MEANS JUNE 1, 2001, THE DATE ON
WHICH THE PLAN FIRST BECAME EFFECTIVE.

 

2

--------------------------------------------------------------------------------


 

2.11                           ELECTION FORM MEANS THE PARTICIPATION ELECTION
FORM AS APPROVED AND PRESCRIBED BY THE ADMINISTRATOR.

 

2.12                           ELECTIVE DEFERRAL MEANS THE PORTION OF
COMPENSATION THAT IS DEFERRED BY A PARTICIPANT UNDER SECTION 4.1, IF ANY.

 

2.13                           ELIGIBLE EMPLOYEE MEANS, ON THE EFFECTIVE DATE OR
ON ANY ENTRY DATE THEREAFTER, EACH EMPLOYEE SELECTED BY THE COMMITTEE TO
PARTICIPATE IN THE PLAN.

 

2.14                           EMPLOYER MEANS INTRADO INC., ANY SUCCESSOR TO ALL
OR A MAJOR PORTION OF THE EMPLOYER’S ASSETS OR BUSINESS THAT ASSUMES THE
OBLIGATIONS OF THE EMPLOYER, AND ANY OTHER CORPORATION OR UNINCORPORATED TRADE
OR BUSINESS THAT HAS ADOPTED THE PLAN WITH THE APPROVAL OF THE EMPLOYER, AND IS
A MEMBER OF THE SAME CONTROLLED GROUP OF CORPORATIONS OR THE SAME GROUP OF
TRADES OR BUSINESSES UNDER COMMON CONTROL (WITHIN THE MEANING OF CODE SECTIONS
414(B) AND 414(C)) AS THE EMPLOYER, OR AN AFFILIATED SERVICE GROUP (AS DEFINED
IN CODE SECTION 414(M)) WHICH INCLUDES THE EMPLOYER, OR ANY OTHER ENTITY
REQUIRED TO BE AGGREGATED WITH THE EMPLOYER PURSUANT TO REGULATIONS UNDER CODE
SECTIONS 414(O) AND 409A OR ANY OTHER AFFILIATED ENTITY THAT IS DESIGNATED BY
THE EMPLOYER AS ELIGIBLE TO ADOPT THE PLAN.

 

2.15                           ERISA MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.  REFERENCE TO ANY SECTION OR
SUBSECTION OF ERISA INCLUDES REFERENCE TO ANY COMPARABLE OR SUCCEEDING
PROVISIONS OF ANY LEGISLATION THAT AMENDS, SUPPLEMENTS OR REPLACES SUCH
SECTION OR SUBSECTION.

 

2.16                           KEY EMPLOYEE MEANS AN EMPLOYEE OF THE EMPLOYER
TREATED AS A “SPECIFIED EMPLOYEE” UNDER CODE SECTION 409A(A)(2)(B)(I), I.E., A
KEY EMPLOYEE (AS DEFINED IN CODE SECTION 416(I) WITHOUT REGARD TO PARAGRAPH 5
THEREOF) OF A CORPORATION FOR SO LONG AS ANY OF ITS STOCK IS PUBLICLY TRADED ON
AN ESTABLISHED SECURITIES MARKET OR OTHERWISE.

 

2.17                           NORMAL RETIREMENT AGE MEANS AGE 55.

 

2.18                           PARTICIPANT MEANS ANY INDIVIDUAL WHO PARTICIPATES
IN THE PLAN IN ACCORDANCE WITH ARTICLE 3.

 

2.19                           PLAN MEANS THE INTRADO INC. NONQUALIFIED DEFERRED
COMPENSATION PLAN AS SET FORTH HEREIN AND ITS PREDECESSOR PLAN KNOWN AS THE SCC
COMMUNICATIONS CORPORATE DEFERRED COMPENSATION PLAN, TOGETHER WITH ANY AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO.

 

2.20                           PLAN YEAR MEANS THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING ON DECEMBER 31, 2001, AND EACH CALENDAR YEAR
THEREAFTER.

 

2.21                           SEPARATION FROM SERVICE MEANS A TERMINATION OF
EMPLOYMENT FOR ANY REASON OTHER THAN MILITARY LEAVE, SICK LEAVE OR OTHER BONA
FIDE LEAVE OF ABSENCE, AS PROVIDED IN CODE SECTION 409A AND THE REGULATIONS
PROMULGATED THEREUNDER AND ANY LEGISLATION OR GUIDANCE THAT AMENDS, SUPPLEMENTS,
OR REPLACES SUCH SECTION OR SUBSECTION.

 

2.22                           TRUST SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.1.

 

3

--------------------------------------------------------------------------------


 

2.23                           TRUSTEE SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.1.

 

2.24                           UNFORESEEABLE EMERGENCY MEANS A SEVERE FINANCIAL
HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE
PARTICIPANT, THE PARTICIPANT’S SPOUSE OR DEPENDENT, LOSS OF THE PARTICIPANT’S
PROPERTY DUE TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PARTICIPANT,
AND THAT WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT IF EARLY
DISTRIBUTION WERE NOT PERMITTED.

 

*  *  *  *  END OF ARTICLE 2  *  *  *  *

 

4

--------------------------------------------------------------------------------


 


ARTICLE 3


PARTICIPATION

 


3.1                                 COMMENCEMENT OF PARTICIPATION.  ANY ELIGIBLE
EMPLOYEE AND DIRECTOR WHO ELECTS TO DEFER PART OF HIS OR HER COMPENSATION IN
ACCORDANCE WITH SECTION 4.1 SHALL BECOME A PARTICIPANT IN THE PLAN AS OF THE
DATE SUCH DEFERRALS COMMENCE.  ANY INDIVIDUAL WHO IS NOT ALREADY A PARTICIPANT
AND WHOSE ACCOUNT IS CREDITED WITH A DISCRETIONARY INCENTIVE CONTRIBUTION SHALL
BECOME A PARTICIPANT AS OF THE DATE SUCH AMOUNT IS CREDITED.

 


3.2                                 CONTINUED PARTICIPATION.  A PARTICIPANT IN
THE PLAN SHALL CONTINUE TO BE A PARTICIPANT SO LONG AS ANY AMOUNT REMAINS
CREDITED TO HIS OR HER ACCOUNT.

 

*  *  *  *  END OF ARTICLE 3  *  *  *  *

 

5

--------------------------------------------------------------------------------


 


ARTICLE 4


ELECTIVE DEFERRALS AND DISCRETIONARY CONTRIBUTIONS

 


4.1                                 ELECTIVE DEFERRALS.  AN INDIVIDUAL WHO WAS A
PARTICIPANT ON OR BEFORE DECEMBER 31, 2004 MAY HAVE ELECTED, ON OR BEFORE
MARCH 15, 2005, TO DEFER AN AMOUNT OF COMPENSATION HE OR SHE WOULD OTHERWISE BE
ENTITLED TO RECEIVE FOR SERVICES PERFORMED ON OR BEFORE DECEMBER 31, 2005 UNDER
THE RELEVANT PROVISIONS OF THE PLAN AS WERE THEN IN EFFECT.  ANY ELECTIONS MADE
UNDER THIS SECTION 4.1 ARE IRREVOCABLE EXCEPT AS OTHERWISE PROVIDED UNDER
SECTION 1.3.

 

Any individual who participates in the Plan on or after January 1, 2005 may
elect to defer an amount of Compensation he or she would otherwise be entitled
to receive for a Plan Year in accordance with the rules set forth in Section 4.4
below. Elections made under Section 4.4 may be changed at any time prior to the
last permissible date for making such election, as permitted by Code
section 409A and described in Section 4.4 below, at which time the election
shall become irrevocable.  All deferral elections must be made in writing on a
form prescribed by the Administrator and will be effective only when filed with
the Administrator.

 

4.2                                 Deferral of Noncompete Payments.  If
required by the terms of any noncompete agreement between the Company and an
employee of the Company, any amounts due by the Company to employee under such
agreement are required to be deferred under this Plan, then such employee shall
be deemed an Eligible Employee, and amounts due to the employee under such
noncompete agreement shall be credited to an Account established for the benefit
of such employee (or to a separate sub-account of the employee’s Account if the
employee is otherwise a Participant) as required under the noncompete
agreement.  Distributions from such Account shall be made in accordance with
such noncompete agreement, provided that, if the employee is a Key Employee, no
portion of the Account shall be distributed to the employee prior to the first
day of the seventh (7th) month following the employee’s Separation from Service
or, if earlier, the first day consistent with the requirements of Code
section 409A(a)(2)(B)(i).

 


4.3                                 DISCRETIONARY INCENTIVE CONTRIBUTIONS.  IN
ADDITION TO OTHER CONTRIBUTIONS PROVIDED FOR UNDER THE PLAN, THE EMPLOYER MAY,
IN ITS SOLE AND ABSOLUTE DISCRETION, ELECT TO MAKE A DISCRETIONARY INCENTIVE
CONTRIBUTION TO THE ACCOUNT OF ANY, SOME OR ALL OF THE PARTICIPANTS.  NOTHING IN
THIS PLAN, HOWEVER, SHALL OBLIGATE THE EMPLOYER TO MAKE DISCRETIONARY INCENTIVE
CONTRIBUTIONS FOR THE BENEFIT OF PLAN PARTICIPANTS IN ANY PLAN YEAR.  THE
EMPLOYER EXPRESSLY RETAINS THE RIGHT TO MAKE DISCRETIONARY INCENTIVE
CONTRIBUTIONS TO SUCH PARTICIPANTS IN SUCH AMOUNTS OR SUCH PROPORTIONS AS IT
DEEMS WARRANTED OR APPROPRIATE.  NOTHING IN THIS PLAN OR ANY OTHER AGREEMENT OR
DOCUMENT SHALL REPRESENT OR BE CONSTRUED TO REPRESENT AN OBLIGATION OR PROMISE
OF THE EMPLOYER TO MAKE DISCRETIONARY INCENTIVE CONTRIBUTIONS ON BEHALF OF A
PARTICIPANT AT ANY TIME.  IN THE EVENT A DISCRETIONARY INCENTIVE CONTRIBUTION IS
MADE ON BEHALF OF A PARTICIPANT, THE DISCRETIONARY INCENTIVE CONTRIBUTION SHALL
BE DISTRIBUTED IN ACCORDANCE WITH THE PARTICIPANT’S DISTRIBUTION ELECTIONS IN
EFFECT FOR ELECTIVE DEFERRALS OF COMPENSATION FOR SERVICES PERFORMED IN THE YEAR
IN WHICH THE EMPLOYER MAKES THE DISCRETIONARY INCENTIVE CONTRIBUTION, OR, IF NO
ELECTIVE DEFERRALS ARE IN EFFECT, UPON THE PARTICIPANT’S SEPARATION FROM
SERVICE, SUBJECT TO SECTION 7.3 IF APPLICABLE, IN THE FORM OF A SINGLE LUMP SUM.

 

6

--------------------------------------------------------------------------------


 


4.4                                 DEFERRAL ELECTIONS.

 


(A)                                  INITIAL ELECTION:  EXCEPT PROVIDED IN
PARAGRAPHS (B) AND (C) OF THIS SECTION 4.4, A PARTICIPANT MAY ELECT TO DEFER AN
AMOUNT OF COMPENSATION FOR SERVICES PERFORMED DURING A PLAN YEAR NO LATER THAN
THE LAST DAY OF THE PLAN YEAR PRECEDING THE PLAN YEAR IN WHICH THE AMOUNT BEING
DEFERRED WOULD OTHERWISE BE MADE AVAILABLE TO THE PARTICIPANT.

 


(B)                                 INITIAL YEAR OF ELIGIBILITY: 
NOTWITHSTANDING THE PROVISIONS OF SECTION 4.4(A), IN THE CASE OF A PARTICIPANT’S
INITIAL YEAR OF ELIGIBILITY UNDER THIS PLAN, THE PARTICIPANT MAY MAKE A DEFERRAL
ELECTION WITH RESPECT TO COMPENSATION FOR SERVICES TO BE PERFORMED SUBSEQUENT TO
SUCH DEFERRAL ELECTION, PROVIDED SUCH ELECTION IS MADE NO LATER THAN 30 DAYS
AFTER THE DATE THE PARTICIPANT FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THIS
PLAN.

 


(C)                                  PERFORMANCE-BASED COMPENSATION: 
NOTWITHSTANDING THE PROVISIONS OF SECTION 4.4(A), IN THE CASE OF
“PERFORMANCE-BASED COMPENSATION”, AS DEFINED UNDER CODE SECTION 409A AND
DETERMINED BY THE ADMINISTRATOR, WHICH IS BASED ON SERVICES PERFORMED OVER A
PERIOD OF AT LEAST 12 MONTHS, A PARTICIPANT MAY MAKE AN INITIAL ELECTION TO
DEFER AN AMOUNT OF SUCH COMPENSATION NO LATER THAN 6 MONTHS BEFORE THE END OF
THE PERIOD TO WHICH SUCH PERFORMANCE-BASED COMPENSATION APPLIES.  ANY REDEFERRAL
OF SUCH AMOUNTS SHALL BE MADE AS PROVIDED IN SECTION 4.4(F).

 


(D)                                 TERM OF INITIAL ELECTION.  A DEFERRAL
ELECTION SHALL BE EFFECTIVE FOR THE ENTIRE PLAN YEAR TO WHICH IT RELATES AND MAY
NOT BE MODIFIED OR TERMINATED FOR THAT PLAN YEAR, EXCEPT THAT A PARTICIPANT MAY
CANCEL, AND NOT POSTPONE OR OTHERWISE DELAY, HIS OR HER DEFERRAL ELECTION DURING
A PLAN YEAR IN THE EVENT OF AN UNFORESEEABLE EMERGENCY.

 


(E)                                  SUBSEQUENT ELECTIONS. WITH RESPECT TO PLAN
YEARS FOLLOWING A PARTICIPANT’S INITIAL YEAR OF PARTICIPATION IN THE PLAN,
FAILURE TO COMPLETE A SUBSEQUENT ELECTION BY THE DEADLINE PROVIDED IN PARAGRAPHS
(A) OR (C) OF THIS SECTION 4.4, AS APPLICABLE, SHALL CONSTITUTE A WAIVER OF THE
PARTICIPANT’S RIGHT TO ELECT A DIFFERENT AMOUNT OF COMPENSATION TO BE DEFERRED
FOR EACH SUCH PLAN YEAR AND SHALL BE CONSIDERED AN AFFIRMATION AND RATIFICATION
TO CONTINUE THE PARTICIPANT’S EXISTING DEFERRAL ELECTION. HOWEVER, A PARTICIPANT
MAY, PRIOR TO THE BEGINNING OF ANY PLAN YEAR, ELECT TO INCREASE OR DECREASE THE
AMOUNT OF COMPENSATION TO BE DEFERRED FOR THE NEXT FOLLOWING PLAN YEAR BY FILING
ANOTHER DEFERRAL ELECTION FORM WITH THE ADMINISTRATOR IN ACCORDANCE WITH
PARAGRAPHS (A) OR (C) OF THIS SECTION 4.4, AS APPLICABLE.

 


(F)                                    REDEFERRAL ELECTIONS.  A PARTICIPANT MAY
ELECT TO REDEFER A PREVIOUSLY DEFERRED AMOUNT AND POSTPONE DISTRIBUTION OF SUCH
AMOUNT IF (I) THE REDEFERRAL ELECTION IS MADE NO LESS THAN 12 MONTHS BEFORE THE
DISTRIBUTION IS SCHEDULED TO BE MADE; (II) THE REDEFERRAL ELECTION TAKES EFFECT
NO EARLIER THAN 12 MONTHS AFTER THE DATE ON WHICH SUCH ELECTION IS MADE; AND
(III) THE AMOUNT IS REDEFERRED FOR A PERIOD OF NO LESS THAN 5 ADDITIONAL YEARS
FROM THE DATE THE AMOUNT WOULD BE MADE AVAILABLE TO

 

7

--------------------------------------------------------------------------------



 


THE PARTICIPANT IF NOT FOR THE SUBSEQUENT REDEFERRAL.  DURING THE REDEFERRAL
PERIOD, REDEFERRED AMOUNTS MAY BE DISTRIBUTED ON ACCOUNT OF DEATH, DISABILITY OR
UNFORESEEABLE EMERGENCY, BUT NOT ON ACCOUNT OF CHANGE IN CONTROL OR SEPARATION
FROM SERVICE.

 

*  *  *  *  END OF ARTICLE 4  *  *  *  *

 

8

--------------------------------------------------------------------------------


 


ARTICLE 5


ACCOUNTS

 


5.1                                 ACCOUNTS.  THE ADMINISTRATOR SHALL ESTABLISH
AN ACCOUNT AND SUB-ACCOUNTS FOR EACH PARTICIPANT AS ARE NECESSARY FOR THE PROPER
ADMINISTRATION OF THE PLAN.  SUCH ACCOUNTS SHALL REFLECT ELECTIVE DEFERRALS AND
DISCRETIONARY INCENTIVE CONTRIBUTIONS MADE FOR THE PARTICIPANT’S BENEFIT
TOGETHER WITH ANY ADJUSTMENTS FOR INCOME, GAIN OR LOSS AND ANY PAYMENTS FROM THE
ACCOUNT AS PROVIDED HEREIN.  AMOUNTS DEFERRED BY A PARTICIPANT UNDER ARTICLE 4
SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE AMOUNTS WOULD HAVE OTHERWISE BEEN PAID TO THE
PARTICIPANT.  AS OF THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER, THE
ADMINISTRATOR SHALL PROVIDE THE PARTICIPANT WITH A STATEMENT OF HIS OR HER
ACCOUNT REFLECTING THE INCOME, GAINS AND LOSSES (REALIZED AND UNREALIZED),
AMOUNTS OF DEFERRALS, AND DISTRIBUTIONS FROM SUCH ACCOUNT SINCE THE PRIOR
STATEMENT.

 


5.2                                 STATUS OF ACCOUNTS.  ACCOUNTS AND
SUB-ACCOUNTS ESTABLISHED HEREUNDER SHALL BE RECORD-KEEPING DEVICES UTILIZED FOR
THE SOLE PURPOSE OF DETERMINING BENEFITS PAYABLE UNDER THE PLAN, AND WILL NOT
CONSTITUTE A SEPARATE FUND OF ASSETS BUT SHALL CONTINUE FOR ALL PURPOSES TO BE
PART OF THE GENERAL, UNRESTRICTED ASSETS OF THE EMPLOYER, SUBJECT TO THE CLAIMS
OF ITS GENERAL CREDITORS.

 


5.3                                 DEEMED INVESTMENT OF AMOUNTS DEFERRED.

 


(A)                                  FOR PURPOSES OF DETERMINING THE AMOUNTS TO
BE CREDITED OR DEBITED TO A PARTICIPANT’S ACCOUNT, A PARTICIPANT MAY, AT THE
TIME OF HIS OR HER DEFERRAL ELECTION, SELECT FROM AMONG THE INVESTMENT OPTIONS
APPROVED BY THE EMPLOYER THOSE INVESTMENTS IN WHICH ALL OR PART OF HIS OR HER
ACCOUNT (AND SUB-ACCOUNTS, IF ANY) SHALL BE DEEMED INVESTED.  SUCH INVESTMENT
DESIGNATION SHALL BE MADE IN THE MANNER SPECIFIED BY THE ADMINISTRATOR.

 


(B)                                 THE PARTICIPANT’S INVESTMENT DESIGNATION
SHALL REMAIN EFFECTIVE UNTIL HE OR SHE AMENDS SUCH INVESTMENT DESIGNATION AT
SUCH TIMES (NOT LESS FREQUENTLY THAN MONTHLY) AND IN SUCH MANNER AS PRESCRIBED
BY THE ADMINISTRATOR.  CHANGES TO A PARTICIPANT’S INVESTMENT DESIGNATION SHALL
BECOME EFFECTIVE AS SOON AS ADMINISTRATIVELY PRACTICABLE.  IN NO EVENT SHALL ANY
PARTICIPANT BE ENTITLED TO PROVIDE INVESTMENT DIRECTIONS FOR ANY INVESTMENTS
OTHER THAN DEEMED INVESTMENTS.

 


(C)                                  A PARTICIPANT MAY DESIGNATE THAT ANY STOCK
OF THE EMPLOYER CREDITED TO THE PARTICIPANT’S ACCOUNT BE TREATED AS SOLD AND THE
PROCEEDS OF SUCH SALE DEEMED INVESTED IN ANY OTHER SPECIFIED DEEMED INVESTMENT
OPTIONS THAT ARE AVAILABLE, IN WHICH EVENT THE ADMINISTRATOR SHALL COMPLY WITH
SUCH REQUEST AS SOON AS ADMINISTRATIVELY PRACTICABLE.

 


(D)                                 A PARTICIPANT MAY APPOINT AN INVESTMENT
ADVISOR TO ACT ON HIS OR HER BEHALF, OR REMOVE AN INVESTMENT ADVISOR, PROVIDED
THE PARTICIPANT NOTIFIES THE EMPLOYER OF SUCH APPOINTMENT OR REMOVAL IN WRITING.

 


(E)                                  AS SOON AS ADMINISTRATIVELY PRACTICABLE
AFTER THE ADOPTION OF THIS PLAN, AS AMENDED AND RESTATED HEREIN, DEEMED
INVESTMENT OPTIONS SHALL BE AVAILABLE IN A


 


9

--------------------------------------------------------------------------------


 


REASONABLY WIDE RANGE OF MUTUAL FUNDS AND PUBLICLY TRADED STOCKS AND BONDS FOR
THE PURPOSE OF CREDITING EARNINGS AND LOSSES UNDER SECTIONS 5.1, 5.3 AND 5.4. 
IN NO EVENT SHALL ANY PORTION OF A PARTICIPANT’S ACCOUNT BE DEEMED TO BE
INVESTED IN ANY STOCK OF THE EMPLOYER OR A SUCCESSOR COMPANY UNLESS SO ELECTED
BY THE PARTICIPANT IN ACCORDANCE WITH THIS SECTION 5.3.  FOLLOWING A CHANGE IN
CONTROL, NEITHER THE COMMITTEE NOR THE ADMINISTRATOR MAY ELIMINATE ONE OR MORE
DEEMED INVESTMENT OPTIONS EXISTING IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL
WITHOUT SUBSTITUTING THEREFOR REASONABLY SIMILAR NEW DEEMED INVESTMENT OPTIONS.

 


5.4                                 EARNINGS AND LOSSES.  THE INVESTMENT
DESIGNATION OF DEFERRED AMOUNTS UNDER SECTION 5.3 IS SOLELY FOR THE PURPOSE OF
COMPUTING GAINS AND LOSSES PERTAINING TO COMPENSATION AMOUNTS DEFERRED
HEREUNDER. EACH PARTICIPANT’S ACCOUNT SHALL BE PERIODICALLY ADJUSTED WITH GAINS
AND LOSSES BASED ON THE RESULTS THAT WOULD HAVE BEEN ACHIEVED HAD DEFERRED
AMOUNTS ACTUALLY BEEN INVESTED AS DIRECTED BY THE PARTICIPANT. NOTHING IN THIS
SECTION OR OTHERWISE, HOWEVER, WILL REQUIRE THE EMPLOYER TO ACTUALLY MAINTAIN
INVESTMENTS CORRESPONDING TO THE PARTICIPANTS’ INVESTMENT ELECTIONS.  IN THE
EVENT THE EMPLOYER MAKES ACTUAL INVESTMENTS CORRESPONDING TO PARTICIPANTS’
ELECTIONS, NO PARTICIPANT OR BENEFICIARY WILL HAVE ANY RIGHTS OR BENEFICIAL
INTEREST IN SUCH ACTUAL INVESTMENTS OTHER THAN THEIR RIGHTS AS UNSECURED
CREDITORS OF THE EMPLOYER.

 


5.5                                 VESTING.  A PARTICIPANT SHALL AT ALL TIMES
BE 100% VESTED IN ANY AMOUNTS CREDITED TO HIS OR HER ACCOUNT.

 


*  *  *  *  END OF ARTICLE 5  *  *  *  *

 

10

--------------------------------------------------------------------------------


 


ARTICLE 6


RABBI TRUST

 


6.1                                 ESTABLISHMENT OF RABBI TRUST.  THE COMPANY
ESTABLISHED AN IRREVOCABLE RABBI TRUST FOR THE BENEFIT OF PARTICIPANTS AND THEIR
BENEFICIARIES, AS APPROPRIATE (THE “TRUST).  THE TRUST IS GOVERNED BY A TRUST
AGREEMENT AND HAS AN INDEPENDENT TRUSTEE (SUCH TRUSTEE HAS A FIDUCIARY DUTY TO
CARRY OUT THE TERMS AND CONDITIONS OF THE RABBI TRUST) SELECTED BY THE EMPLOYER
(THE “TRUSTEE”), AND HAS RESTRICTIONS AS TO THE EMPLOYER’S ABILITY TO AMEND THE
TRUST OR TO CANCEL BENEFITS PROVIDED THEREUNDER.

 


6.2                                 FUNDING THE TRUST.  THE EMPLOYER SHALL PAY
TO THE TRUST AMOUNTS DEFERRED UNDER ARTICLE 4 AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE AMOUNTS WOULD HAVE OTHERWISE BEEN PAID TO THE PARTICIPANT,
LESS APPLICABLE TAXES REQUIRED TO BE WITHHELD, IF ANY.

 


6.3                                 CLAIMS OF CREDITORS.  THE ASSETS OF THE
TRUST SHALL REMAIN SUBJECT TO THE CLAIMS OF THE GENERAL CREDITORS OF THE
EMPLOYER IN THE EVENT OF AN INSOLVENCY OF THE EMPLOYER.

 

*  *  *  *  END OF ARTICLE 6*  *  *  *

 

11

--------------------------------------------------------------------------------


 


ARTICLE 7


DISTRIBUTIONS

 


7.1                                 PERMISSIBLE PAYMENTS.  PARTICIPANTS MAY
ELECT TO RECEIVE AMOUNTS DEFERRED UNDER THIS PLAN UPON ANY OF THE FOLLOWING
EVENTS, EACH A “DISTRIBUTION EVENT,” EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4.4(F).  ALL PAYMENTS SHALL BE MADE OR BEGIN TO BE MADE WITHIN 10
CALENDAR DAYS FOLLOWING THE OCCURRENCE OF THE APPLICABLE DISTRIBUTION EVENT,
EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 7.3 AND 7.8.

 

(1)                                  THE PARTICIPANT’S DISABILITY;

 

(2)                                  A TIME OR SCHEDULE SPECIFIED AT THE TIME
EACH AMOUNT IS DEFERRED;

 

(3)                                  A CHANGE IN CONTROL;

 

(4)                                  THE PARTICIPANT’S SEPARATION FROM SERVICE;

 

(5)                                  THE PARTICIPANT’S UNFORESEEABLE EMERGENCY;
OR

 

(6)                                  PARTICIPANT’S DEATH.

 


7.2                                 ELECTION AS TO TIME AND FORM OF PAYMENT.  AT
THE TIME OF EACH DEFERRAL ELECTION, THE PARTICIPANT SHALL SPECIFY THE DATE OR
DISTRIBUTION EVENT UPON WHICH PAYMENT OF THE DEFERRED AMOUNT (AND EARNINGS
THEREON) IS TO COMMENCE, AND THE FORM OF PAYMENT OF THE DEFERRED AMOUNT (AND
EARNINGS THEREON).  FOR EACH DEFERRED AMOUNT, A PARTICIPANT MAY ELECT TO RECEIVE
PAYMENT IN THE FORM OF

 


(A)                                  A SINGLE LUMP-SUM DISTRIBUTION; OR

 


(B)                                 IN ANNUAL INSTALLMENTS OVER A PERIOD ELECTED
BY THE PARTICIPANT NOT TO EXCEED 10 YEARS.  EACH INSTALLMENT PAYMENT SHALL EQUAL
THE BALANCE OF THE PARTICIPANT’S ACCOUNT IMMEDIATELY PRIOR TO THE INSTALLMENT,
DIVIDED BY THE NUMBER OF INSTALLMENTS REMAINING TO BE PAID; PROVIDED HOWEVER,
THAT IF A PARTICIPANT DIES AFTER INSTALLMENT PAYMENTS COMMENCE BUT BEFORE ALL
PAYMENT HAVE BEEN MADE, ALL REMAINING AMOUNTS WILL BE PAID TO HIS OR HER
BENEFICIARY IN A SINGLE LUMP SUM NO LATER THAN 60 DAYS AFTER THE DEATH OF THE
PARTICIPANT.  FOR PURPOSES OF A REDEFERRAL ELECTION MADE UNDER SECTION 4.4(F),
AN ELECTION TO RECEIVE PAYMENT OF COMPENSATION IN ANNUAL INSTALLMENT PAYMENTS
SHALL BE TREATED AS A SINGLE PAYMENT MADE ON THE FIRST OF SUCH INSTALLMENTS.

 


7.3                                 DISTRIBUTIONS TO KEY EMPLOYEES.  IN THE CASE
OF A DISTRIBUTION TO A KEY EMPLOYEE ON ACCOUNT OF HIS OR HER SEPARATION FROM
SERVICE, THE DISTRIBUTION MAY NOT COMMENCE BEFORE THE DATE THAT IS SIX
(6) MONTHS AFTER THE DATE OF THE KEY EMPLOYEE’S SEPARATION FROM SERVICE.

 


7.4                                 DEFAULT ELECTIONS.  IF A PARTICIPANT FAILS
TO SPECIFY THE DATE ON WHICH PAYMENT OF THE DEFERRED AMOUNT (AND EARNINGS
THEREON) IS TO BEGIN, THE PARTICIPANT WILL BE DEEMED TO HAVE ELECTED
DISTRIBUTION UPON SEPARATION FROM SERVICE, SUBJECT TO SECTION 7.3 IF APPLICABLE,
IN THE FORM OF A SINGLE LUMP SUM.

 

12

--------------------------------------------------------------------------------


 


7.5                                 BENEFICIARY.  IF A PARTICIPANT DIES PRIOR TO
THE COMPLETE DISTRIBUTION OF HIS OR HER ACCOUNT, THE BALANCE OF THE ACCOUNT
SHALL BE PAID TO THE PARTICIPANT’S DESIGNATED BENEFICIARY IN A SINGLE LUMP-SUM
PAYMENT WITHIN 60 DAYS OF THE PARTICIPANT’S DEATH.  EACH PARTICIPANT MAY FROM
TIME TO TIME DESIGNATE ONE OR MORE PERSONS AS HIS OR HER BENEFICIARY, AND MAY
CHANGE SUCH DESIGNATION FROM TIME TO TIME, WITHOUT THE CONSENT OF ANY PRIOR
BENEFICIARY, BY WRITTEN NOTICE TO THE ADMINISTRATOR WHICH SHALL BE SIGNED AND
DATED.  IN THE ABSENCE OF AN EFFECTIVE BENEFICIARY DESIGNATION AS TO PART OF ALL
OF A PARTICIPANT’S INTEREST IN THE PLAN, DISTRIBUTION SHALL BE MADE TO THE
PARTICIPANT’S SURVIVING SPOUSE, OR, IF NONE, TO HIS OR HER ISSUE PER STIRPES, IN
A SINGLE PAYMENT.  IF NO SPOUSE OR ISSUE SURVIVES THE PARTICIPANT, PAYMENT SHALL
BE MADE IN A SINGLE LUMP SUM TO THE PARTICIPANT’S ESTATE.

 


7.6                                 UNFORESEEABLE EMERGENCY.  IF A PARTICIPANT
SUFFERS AN UNFORESEEABLE EMERGENCY, THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
MAY PAY TO THE PARTICIPANT ONLY THAT PORTION, IF ANY, OF HIS OR HER ACCOUNT THAT
IS NECESSARY TO SATISFY THE EMERGENCY NEED AS DETERMINED BY THE ADMINISTRATOR,
INCLUDING ANY AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE OR LOCAL INCOME TAXES
REASONABLY ANTICIPATED TO RESULT FROM THE DISTRIBUTION.  A PARTICIPANT
REQUESTING A DISTRIBUTION UNDER THIS SECTION 7.6 SHALL APPLY FOR THE PAYMENT IN
A MANNER APPROVED BY THE ADMINISTRATOR AND SHALL PROVIDE SUCH ADDITIONAL
INFORMATION AS THE ADMINISTRATOR MAY REQUIRE.

 


7.7                                 TAXES.  ALL PAYMENTS AND OTHER TAXABLE
EVENTS SHALL BE SUBJECT TO APPLICABLE WITHHOLDING OF FEDERAL, STATE AND LOCAL
INCOME, EMPLOYMENT AND OTHER TAXES AS DETERMINED BY THE ADMINISTRATOR.

 


7.8                                 FAILURE OF QUALIFICATION.  IF FOR ANY REASON
THE PLAN FAILS TO MEET THE REQUIREMENTS OF CODE SECTION 409A AND THE REGULATIONS
AND GUIDANCE PROMULGATED THEREUNDER, THE ADMINISTRATOR SHALL DISTRIBUTE TO THE
PARTICIPANT THE PORTION OF THE PARTICIPANT’S ACCOUNT THAT IS REQUIRED TO BE
INCLUDED IN INCOME AS A RESULT OF SUCH FAILURE.

 


7.9                                 SECTION 162(M) DEFERRALS.  TO THE EXTENT THE
COMMITTEE ANTICIPATES THAT A PAYMENT (WHETHER IN CASH OR IN KIND) TO A
PARTICIPANT’S DEFERRAL ACCOUNT DOES NOT QUALIFY AS PERFORMANCE-BASED
COMPENSATION PURSUANT TO SECTION 162(M) OF THE CODE WITH RESPECT TO A
PARTICIPANT WHO IS A “COVERED EMPLOYEE” FOR PURPOSES OF SUCH SECTION 162(M),
THAT PORTION OF THE PAYMENT THAT WOULD OTHERWISE CAUSE THE PARTICIPANT’S
COMPENSATION TO EXCEED THE LIMITATION ON THE AMOUNT OF COMPENSATION DEDUCTIBLE
BY THE COMPANY IN ANY TAXABLE YEAR PURSUANT TO SUCH SECTION 162(M), SHALL BE
DEFERRED.  ANY PAYMENT THAT IS DEFERRED PURSUANT TO THIS SECTION 7.9 SHALL BE
PAID TO THE PARTICIPANT AT THE EARLIEST DATE AT WHICH THE COMMITTEE REASONABLY
ANTICIPATES THAT THE DEDUCTION OF THE PAYMENT WILL NOT BE LIMITED OR ELIMINATED
BY APPLICATION OF SECTION 162(M) OF THE CODE.

 

*  *  *  *  END OF ARTICLE 7  *  *  *  *

 

13

--------------------------------------------------------------------------------


 


ARTICLE 8


PLAN ADMINISTRATOR

 


8.1                                 PLAN ADMINISTRATION.  THE ADMINISTRATION OF
THE PLAN SHALL BE UNDER THE SUPERVISION OF THE ADMINISTRATOR.  THE ADMINISTRATOR
SHALL HAVE FULL POWER AND DISCRETION TO ADMINISTER THE PLAN IN ALL OF ITS
DETAILS, SUBJECT TO THE REQUIREMENTS OF APPLICABLE LAW.  FOR THIS PURPOSE, THE
ADMINISTRATOR’S DISCRETIONARY POWERS WILL INCLUDE, BUT WILL NOT BE LIMITED TO,
THE FOLLOWING AUTHORITY, IN ADDITION TO ALL OTHER POWERS PROVIDED BY THIS PLAN:

 


(A)                                  TO MAKE AND ENFORCE SUCH RULES AS IT DEEMS
NECESSARY OR PROPER FOR THE EFFICIENT ADMINISTRATION OF THE PLAN;


 


(B)                                 TO INTERPRET THE PLAN;


 


(C)                                  TO DECIDE ALL QUESTIONS CONCERNING THE
PLAN;


 


(D)                                 TO COMPUTE THE AMOUNTS OF BENEFITS WHICH
WILL BE PAYABLE TO ANY PARTICIPANT OR BENEFICIARY IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN, AND TO DETERMINE THE PERSON OR PERSONS TO WHOM SUCH
BENEFITS WILL BE PAID;


 


(E)                                  TO AUTHORIZE THE PAYMENT OF BENEFITS;


 


(F)                                    TO APPOINT SUCH AGENTS, COUNSEL,
ACCOUNTANTS, CONSULTANTS AND OTHER PERSONS AS MAY BE REQUIRED TO ASSIST IN
ADMINISTERING THE PLAN; AND


 


(G)                                 TO DELEGATE ITS RESPONSIBILITIES UNDER THE
PLAN AND TO DESIGNATE OTHER PERSONS TO CARRY OUT ANY OF ITS RESPONSIBILITIES
UNDER THE PLAN, ANY SUCH DELEGATIONS OR DESIGNATION TO BE BY WRITTEN INSTRUMENT
AND IN ACCORDANCE WITH THE REQUIREMENTS OF APPLICABLE LAW.

 

Any determination by the Administrator, or its authorized delegate, shall be
final and conclusive on all persons in the absence of clear and convincing
evidence that the Administrator or delegate acted arbitrarily and capriciously.

 


8.2                                 BOOKS AND RECORDS.  THE ADMINISTRATOR SHALL
MAINTAIN THE BOOKS AND RECORDS FOR THE PURPOSE OF THE PLAN AND SHALL MAKE
AVAILABLE TO EACH PARTICIPANT SUCH OF ITS RECORDS AS PERTAIN TO THE PARTICIPANT
FOR EXAMINATION DURING NORMAL BUSINESS HOURS.  THE ADMINISTRATOR SHALL HAVE NO
OBLIGATION TO DISCLOSE ANY RECORDS OR INFORMATION WHICH THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, DETERMINES TO BE OF A PRIVILEGED OR CONFIDENTIAL NATURE.

 


8.3                                 RELIANCE ON TABLES, ETC.  IN ADMINISTERING
THE PLAN, THE ADMINISTRATOR WILL BE ENTITLED TO RELY CONCLUSIVELY ON ALL TABLES,
VALUATIONS, CERTIFICATES, OPINIONS AND REPORTS WHICH ARE FURNISHED BY ANY
ACCOUNTANT, COUNSEL OR OTHER EXPERT WHO IS EMPLOYED OR ENGAGED BY THE
ADMINISTRATOR.

 


8.4                                 EXPENSES.  ALL EXPENSES OF ADMINISTERING THE
PLAN, WHETHER INCURRED BY THE EMPLOYER OF THE PLAN, SHALL BE PAID BY THE
EMPLOYER.

 

14

--------------------------------------------------------------------------------


 


8.5                                 APPEALS COMMITTEE.  THE EMPLOYER SHALL
APPOINT AN APPEALS COMMITTEE TO REVIEW ANY WRITTEN APPEAL OF A DENIAL OF A CLAIM
FOR A BENEFIT UNDER THE PLAN AND TO PROVIDE A FINAL DETERMINATION WITH REGARD TO
SUCH CLAIM.  ANY APPEALS COMMITTEE MEMBER APPOINTED BY THE EMPLOYER SHALL SERVE
AT THE PLEASURE OF THE EMPLOYER, BUT MAY RESIGN BY WRITTEN NOTICE TO THE
EMPLOYER AT ANY TIME.  MEMBERS OF THE APPEALS COMMITTEE SHALL SERVE WITHOUT
COMPENSATION FROM THE PLAN FOR SUCH SERVICES.

 


8.6                                 INDEMNIFICATION.  THE EMPLOYER AGREES TO
INDEMNIFY AND DEFEND TO THE FULLEST EXTENT PERMITTED BY LAW ANY EMPLOYEE OR
OFFICER SERVING AS THE ADMINISTRATOR OR AS A MEMBER OF THE APPEALS COMMITTEE
AGAINST ALL LIABILITIES, DAMAGES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES
AND AMOUNTS PAID IN SETTLEMENT OF ANY CLAIMS APPROVED BY THE ADMINISTRATOR OR
APPEALS COMMITTEE) OCCASIONED BY ANY ACTION TAKEN OR OMITTED IN CONNECTION WITH
THE ADMINISTRATION OF THIS PLAN, IF SUCH ACT OR OMISSION IS IN GOOD FAITH.

 

*  *  *  END OF ARTICLE 8  *  *  *  *

 

15

--------------------------------------------------------------------------------


 

ARTICLE 9

CLAIM REVIEW PROCEDURES

 


9.1                                 INITIAL CLAIMS.  ALL CLAIMS AND INQUIRIES
CONCERNING BENEFITS UNDER THE PLAN MUST BE SUBMITTED TO THE ADMINISTRATOR IN
WRITING WITHIN ONE YEAR OF THE OCCURRENCE OF THE EVENT THAT GIVES RISE TO THE
CLAIM.  ANY CLAIM FILED AFTER ONE YEAR OF SUCH EVENT SHALL BE BARRED.

 


9.2                                 CLAIM DENIALS.  IF ANY CLAIM FOR BENEFITS IS
DENIED IN WHOLE OR IN PART, THE ADMINISTRATOR SHALL NOTIFY THE CLAIMANT IN
WRITING WITHIN NINETY (90) DAYS OF RECEIPT OF THE CLAIM (45 DAYS FOR A
DISABILITY CLAIM). IF SPECIAL CIRCUMSTANCES REQUIRE A LONGER PERIOD, THE
ADMINISTRATOR SHALL NOTIFY THE CLAIMANT PRIOR TO THE EXPIRATION OF THE 90 DAY
(OR 45 DAY) PERIOD OF THE REASONS FOR AN EXTENSION OF TIME. SUCH EXTENSION SHALL
NOT EXCEED AN ADDITIONAL 90 DAYS (30 DAYS FOR A DISABILITY CLAIM).  A NOTICE OF
DENIAL SHALL STATE IN A MANNER REASONABLY CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT SPECIFIC REASONS FOR THE DENIAL, SPECIFIC REFERENCES TO THE PLAN
PROVISIONS ON WHICH THE DENIAL IS BASED, A DESCRIPTION OF ANY ADDITIONAL
INFORMATION OR MATERIAL NECESSARY FOR THE CLAIMANT TO PERFECT HIS OR HER CLAIM,
AN EXPLANATION OF WHY SUCH INFORMATION OR MATERIAL IS NECESSARY, AND AN
EXPLANATION OF THE PLAN’S REVIEW PROCEDURE, INCLUDING THE CLAIMANT’S RIGHT TO A
REVIEW OF THE CLAIM DENIAL AND HIS OR HER RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A) FOLLOWING AN ADVERSE DECISION ON APPEAL.

 


9.3                                 APPEALS.  A CLAIMANT OR HIS OR HER
AUTHORIZED REPRESENTATIVE MAY APPEAL A CLAIM DENIAL WITHIN SIXTY (60) DAYS OF
RECEIPT THEREOF (180 DAYS FOR A DISABILITY CLAIM) BY SUBMITTING TO THE APPEALS
COMMITTEE A WRITTEN REQUEST FOR REVIEW.  THE REQUEST FOR REVIEW SHALL SET FORTH
ALL OF THE GROUNDS UPON WHICH IT IS BASED, ALL FACTS IN SUPPORT THEREOF, AND ANY
OTHER COMMENTS OR MATERIALS WHICH THE CLAIMANT DEEMS RELEVANT TO THE APPEAL. THE
APPEALS COMMITTEE SHALL GIVE THE CLAIMANT AN OPPORTUNITY TO REVIEW PERTINENT
DOCUMENTS IN PREPARING HIS OR HER REQUEST FOR REVIEW.

 

The Appeals Committee will review all comments, documents, records and other
information submitted by the claimant related to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination. The Appeals Committee may also request additional facts,
documents or other materials as it deems necessary or appropriate in making its
determination, and may hold a hearing of the parties involved.  The claimant
shall be advised of the Appeals Committee decision within sixty (60) days (45
days for a Disability claim) after the appeal is received, except that if a
hearing is held, the decision may be issued within one hundred twenty (120) days
after the appeal is received (90 days for a Disability claim). The decision of
the Appeals Committee shall be final and binding on all parties.  If the claim
is denied on appeal, the decision shall clearly set forth specific reasons for
the denial and specific references to the Plan provisions upon which the
decision is based.  The claimant shall also be informed of his or her right to
receive, upon request and free of charge, reasonable access to or copies of all
documents, records and other information relevant to the claim, and of his or
her right to bring a civil action under ERISA Section 502(a).

 


9.4                                 DETERMINATION OF TIME PERIODS.  IF THE DAY
ON WHICH ANY OF THE FOREGOING TIME PERIODS IS TO END IS A SATURDAY, SUNDAY OR
HOLIDAY RECOGNIZED BY THE EMPLOYER, THE PERIOD SHALL EXTEND UNTIL THE NEXT
BUSINESS DAY.

 

16

--------------------------------------------------------------------------------


 


9.5                                 VOLUNTARY ARBITRATION.  A CLAIMANT WHOSE
APPEAL HAS BEEN DENIED UNDER SECTION 9.3 SHALL HAVE THE RIGHT, BUT SHALL NOT BE
REQUIRED, TO SUBMIT SAID BENEFIT DISPUTE TO BINDING ARBITRATION, CONDUCTED IN
THE STATE OF COLORADO BEFORE A PANEL OF THREE (3) ARBITRATORS, TO BE SELECTED
FROM THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) ROSTER, IN ACCORDANCE WITH THE
RULES OF THE AAA APPLICABLE TO COMMERCIAL ARBITRATIONS. A CLAIMANT’S VOLUNTARY
PARTICIPATION IN THIS PROCESS SHALL HAVE NO EFFECT ON THE CLAIMANT’S RIGHTS TO
ANY OTHER BENEFIT UNDER THE PLAN.  IN THE EVENT OF SUCH ARBITRATION, THE
FOLLOWING PROVISIONS WILL APPLY, IN ACCORDANCE WITH 29 C.F.R. 2560.503-1(C):

 

(a)                                  The Plan shall not assert a failure to
exhaust administrative remedies where a claimant elects to bring a civil action
in court rather than through the voluntary arbitration process.

 

(b)                                 Any statute of limitations applicable to the
claimant’s civil action will be tolled during the period of the voluntary
arbitration.

 

(c)                                  All costs and expenses in connection with
such arbitration, including the arbitrators’ fees, shall be borne by the
Employer.

 

The arbitrators’ decision in any dispute shall be final and binding on all
parties.

 

*  *  *  END OF ARTICLE 9*  *  *  *

 

17

--------------------------------------------------------------------------------


 

ARTICLE 10

GENERAL PROVISIONS

 


10.1                           PROHIBITION AGAINST FUNDING.  IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT THIS ARRANGEMENT BE AND REMAIN UNFUNDED FOR
PURPOSES OF THE CODE AND ERISA.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
CREATE A TRUST OF ANY KIND OR CREATE ANY FIDUCIARY RELATIONSHIP.  FUNDS INVESTED
HEREUNDER SHALL CONTINUE FOR ALL PURPOSES TO BE PART OF THE GENERAL,
UNRESTRICTED ASSETS OF THE EMPLOYER, SUBJECT TO THE CLAIMS OF ITS GENERAL
CREDITORS, AND NO PERSON SHALL, BY VIRTUE OF THE PROVISIONS OF THIS PLAN, HAVE
ANY INTEREST IN SUCH FUNDS.  TO THE EXTENT ANY PERSON ACQUIRES A RIGHT TO
RECEIVE PAYMENT UNDER THIS PLAN, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT
OF ANY UNSECURED GENERAL CREDITOR OF THE EMPLOYER.

 


10.2                           LIMITATION OF RIGHTS.  NEITHER THE ESTABLISHMENT
OF THIS PLAN NOR PARTICIPATION THEREIN WILL BE CONSTRUED AS CONFERRING ON ANY
PERSON ANY RIGHT TO CONTINUED EMPLOYMENT WITH OR SERVICE AS A DIRECTOR TO THE
EMPLOYER, NOR ANY LEGAL OR EQUITABLE RIGHT AGAINST THE ADMINISTRATOR OR EMPLOYER
EXCEPT AS EXPRESSLY PROVIDED HEREIN.  IN NO EVENT WILL THE TERMS OF EMPLOYMENT
OR SERVICE OF ANY PARTICIPANT BE MODIFIED OR IN ANY WAY AFFECTED HEREBY.  THE
EMPLOYER MAY TERMINATE THE EMPLOYMENT OF ANY PARTICIPANT AS FREELY AND WITH THE
SAME EFFECT AS IF THE PLAN WERE NOT IN EXISTENCE.

 


10.3                           INALIENABILITY OF BENEFITS.  NO PARTICIPANT SHALL
HAVE THE RIGHT TO ASSIGN, TRANSFER, HYPOTHECATE, ENCUMBER OR ANTICIPATE HIS OR
HER INTEREST IN ANY BENEFITS UNDER THE PLAN, NOR SHALL THE BENEFITS UNDER THE
PLAN BE SUBJECT TO BE TAKEN BY HIS OR HER CREDITORS BY ANY PROCESS WHATSOEVER,
AND ANY ATTEMPT TO CAUSE SUCH RIGHT TO BE SO SUBJECTED WILL NOT BE RECOGNIZED,
EXCEPT TO SUCH EXTENT AS MAY BE REQUIRED BY LAW.

 


10.4                           DISTRIBUTIONS DUE MINOR OR INCOMPETENT PERSONS. 
IF ANY PARTICIPANT OR BENEFICIARY ENTITLED TO A DISTRIBUTION IS A MINOR, OR IS
DETERMINED BY THE ADMINISTRATOR TO BE INCOMPETENT BY REASON OF PHYSICAL OR
MENTAL DISABILITY (WHETHER OR NOT LEGALLY ADJUDICATED INCOMPETENT), THE
ADMINISTRATOR SHALL HAVE THE POWER TO CAUSE THE DISTRIBUTIONS DUE TO SUCH PERSON
TO BE MADE TO ANOTHER FOR THE BENEFIT OF THE PARTICIPANT OR BENEFICIARY. 
DISTRIBUTIONS MADE PURSUANT TO SUCH POWER SHALL OPERATE AS A COMPLETE DISCHARGE
OF THE EMPLOYER, THE ADMINISTRATOR, AND THEIR AUTHORIZED DELEGATES.

 


10.5                           HEADINGS.  HEADINGS OF ARTICLES AND SECTIONS ARE
INSERTED SOLELY FOR CONVENIENCE AND REFERENCE AND CONSTITUTE NO PART OF THE
PLAN.

 


10.6                           GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY
FEDERAL LAW, THIS PLAN SHALL BE GOVERNED BY, CONSTRUED AND ADMINISTERED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF COLORADO.

 

*  *  *  *  END OF ARTICLE 10  *  *  *  *

 

18

--------------------------------------------------------------------------------


 

ARTICLE 11

AMENDMENT AND TERMINATION

 


11.1                           AMENDMENT OF PLAN.  THE EMPLOYER RESERVES THE
RIGHT TO AMEND THE PROVISIONS OF THIS PLAN AT ANY TIME OR TIMES, TO THE EXTENT
THAT IT MAY DEEM ADVISABLE.  ANY AMENDMENT TO THE PLAN SHALL BE EFFECTED BY A
WRITTEN INSTRUMENT SIGNED BY THE CEO OF THE EMPLOYER OR HIS OR HER AUTHORIZED
DELEGATE. UNLESS OTHERWISE PROVIDED, ANY SUCH AMENDMENT WILL BE EFFECTIVE FOR
ALL PARTICIPANTS AND THEIR BENEFICIARIES, WHETHER OR NOT EMPLOYED BY THE
EMPLOYER.  NOTWITHSTANDING THE FOREGOING, FOLLOWING A CHANGE IN CONTROL, THE
EMPLOYER SHALL NOT AMEND THE PLAN WITHOUT THE UNANIMOUS PRIOR WRITTEN CONSENT OF
ALL PARTICIPANTS THAT WOULD BE ADVERSELY AFFECTED THEREBY, EXCEPT IN ORDER TO
IMPLEMENT THE REQUIREMENTS OF A CHANGE IN LAW.

 


11.2                           TERMINATION OF PLAN.  THE EMPLOYER MAY
DISCONTINUE OR TERMINATE THE PLAN UNDER ANY CIRCUMSTANCES PERMITTED BY CODE
SECTION 409A, PROVIDED THAT THE TERMS OF THE PLAN SHALL REMAIN IN EFFECT FOR
ACCOUNTS EXISTING ON THE DATE OF THE TERMINATION.

 

*  *  *  *  END OF ARTICLE 11  *  *  *  *

 

19

--------------------------------------------------------------------------------